962 F.2d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rose MECKLEY, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, Defendant-Appellee,andFEDERAL BUREAU OF PRISONS;  Fci Alderson;  Bernie Ellis,Unit Manager for Unit II;  Phyllis Deeds,Correctional Officer, Defendants.
No. 91-6678.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 8, 1992Decided:  May 7, 1992

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-89-1149-5)
Rose Meckley, Appellant Pro Se.
Gary L. Call, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Rose Meckley appeals from the judgment of the district court granting Defendant's counterclaim to have judgment favorable to Meckley offset against an amount Meckley owed Defendant from a previously imposed criminal fine and assessment.  Our review of the record and the district court's opinion accepting the report and recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Meckley v. United States, No. CA-89-1149-5 (S.D.W. Va.  Oct. 17, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED